Case 4:17-cr-00222 Document 55-6 Filed in TXSD on 01/19/19 Page 1 of 15




                 Exhibit E
Case
 Case4:17-cr-00222
      4:15-cr-00402 Document
                     Document55-6
                              83 Filed
                                  FiledininTXSD
                                            TXSDon
                                                 on02/07/17
                                                    01/19/19 Page
                                                              Page12ofof14
                                                                         15
                                                                                 1



  1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
  2                              HOUSTON DIVISION
  3
       UNITED STATES OF AMERICA             )
  4                                         )        NO. H-15-CR-402
       v.                                   )
  5                                         )        February 6, 2017
       SIMONE SWENSON                       )
  6

  7
  8
                           HEARING ON MOTION TO DISMISS
  9                     BEFORE THE HONORABLE LYNN N. HUGHES
 10

 11
 12

 13
 14     For the Government:               Tina Ansari, AUSA
                                          Suzanne Elmilady, AUSA
 15                                       U. S. Attorney's Office
                                          1000 Louisiana, Suite 2300
 16                                       Houston, TX 77002
 17     For the Defendant:                Charlotte Herring, AFPD
                                          Peter Bray, AFPD
 18                                       Federal Public Defender
                                          P.O. Box 61508
 19                                       Houston, TX 77208
 20     Court Reporter:                   Bruce Slavin, RPR, CMR

 21

 22
 23

 24
       Proceedings reported by mechanical stenography and produced
 25    by computer-aided transcription.



                                                                      17-20131.405
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page23ofof14
                                                                                 15
                                                                                           2



          1                THE COURT:     Good morning.
          2                MS. ANSARI:     Good morning.

          3                THE COURT:     Does the government have a response to
          4    the motion to dismiss?

11:11     5                MS. ANSARI:     Yes, Your Honor.       In regards to the
          6    exculpatory statements --

          7                THE COURT:     Use the microphone, please.
          8                MS. ANSARI:     Yes, Your Honor.       In regards to the

          9    main substance of the Defendant's argument about exculpatory
11:11    10    statements from the Defendant --

         11                THE COURT:     Well, I don't know about their
         12    arguments.     I know that there was a report which has

         13    defensive uses that was not produced.

         14                MS. ANSARI:     Yes, Your Honor.       I became aware of
11:11    15    the Montgomery police report on Friday.
         16                THE COURT:     Well, how did you becomes aware of it

         17    on -- Pull that microphone down.           Not the top of it.          Ma'am,

         18    you have got to get the base down the slope.              Now lift it
         19    up.
11:11    20                MS. ANSARI:     Yes, Your Honor.

         21                THE COURT:     There you go.      Just like Taylor Swift.

         22                MS. ANSARI:     Yes, Your Honor.
         23                THE COURT:     How is it that a police report from

         24    Metropolitan Houston about the Defendant was not part of the
11:12    25    government's investigation?



                                                                              17-20131.406
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page34ofof14
                                                                                 15
                                                                                           3



          1                MS. ANSARI:     It was, Your Honor.       Ms. Brooks had it
          2    in her possession.       When I spokes to her about it on Friday

          3    after I got them and after I spoke to the Defendant, she
          4    said she had e-mailed it to me like two or three years ago.

11:12     5    I'm sure she did.       It is my mistake, Your Honor.          I don't
          6    ever remember opening the e-mail or downloading the

          7    documents.     I never had them in my file.          The first time I
          8    personally saw them --

          9                THE COURT:     You did have it in your file.          Once it
11:12    10    comes under your control it's --

         11                MS. ANSARI:     Yes, Your Honor.       Again, it is my
         12    mistake.     I am at fault for not knowing they existed even

         13    though they were in my e-mail.

         14                      I forwarded them to them -- to Ms. Herring.
11:12    15                      Now, in those statements are complaints by
         16    family members that gave statements similar to Ms. Brooks,

         17    which I gave the statements.          They're repetitious.        And it

         18    did have a written statement by the Defendant about being
         19    scammed by a birth mother that has nothing to do with what
11:13    20    she's charged with in that Tammy Parker indictment.                So, her

         21    being scammed has nothing to do with what is alleged in the

         22    indictment as far as why she's guilt of fraud.
         23                THE COURT:     That's not what Ms. Herring says.

         24                MS. ANSARI:     Right.    And that is exactly the point
11:13    25    I am here today, is it is not exculpatory.              Just because you



                                                                              17-20131.407
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page45ofof14
                                                                                 15
                                                                                            4



          1    rob a bank and then get robbed after you rob the bank
          2    doesn't make you not guilty of robbing the bank, Your Honor.

          3                THE COURT:     That's not the argument.
          4                MS. ANSARI:     Well, that's an analogy to the point.

11:13     5                THE COURT:     No.   If her defensive argument is that
          6    she didn't know what they were doing and the statement that

          7    is before the indictment or anything where she tells law
          8    enforcement officers that this woman was misleading

          9    everybody --
11:14    10                MS. ANSARI:     Your Honor, the Defendant is charged

         11    with sending e-mails and getting money for --
         12                THE COURT:     I know what she's charged with.             You

         13    don't get to decide whether it's exculpatory.

         14                MS. ANSARI:     Yes, Your Honor.
11:14    15                THE COURT:     I get to decide whether it's admissible
         16    as potentially exculpatory.

         17                MS. ANSARI:     Yes, Your Honor.

         18                THE COURT:     Defendants get to testify if they want
         19    to, but they don't get to be believed.             That's a different
11:14    20    question entirely.

         21                MS. ANSARI:     Yes, Your Honor.

         22                      And another thing I'd like to point out is
         23    that I have had numerous discussions with defense counsel

         24    about Tammy Parker being a scammer from Day 1 when I
11:14    25    explained the indictment.         This is not a surprise.         The fact



                                                                              17-20131.408
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page56ofof14
                                                                                 15
                                                                                         5



          1    that Tammy Parker is a scammer has been known by everyone
          2    involved in this case.

          3                THE COURT:     It's a contemporaneous statement by the
          4    party to the case whom you have chosen to indict and not

11:15     5    produce the stuff.
          6                                (Counsel confer)
          7                                  Ms. Ansari --
          8                MS. ANSARI:     Yes, Your Honor.

          9                THE COURT:     -- if you continue to look away and
11:15    10    tend to other things while I am speaking to you, you will

         11    get to go outside and rest.
         12                MS. ANSARI:     I apologize, Your Honor.

         13                THE COURT:     Well, I'd think that was more sincere

         14    if this weren't the third time I've told you that.                Not this
11:15    15    morning.
         16                      So, does somebody have a copy of this police

         17    report?     It's in here?

         18                      Who are those gentlemen?
         19                MS. ANSARI:     Those are agents with the FBI, Your
11:16    20    Honor.

         21                THE COURT:     And you're welcome if you're just

         22    goofing off.      I just saw it said "agents" and figured I
         23    might figure out who signed out.

         24                      There is another defensive use of this that
11:17    25    I'm not going to suggest in case nobody else thought of it.



                                                                              17-20131.409
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page67ofof14
                                                                                 15
                                                                                         6



          1                      "The couple states they are not stable."
          2    "Neither parent is working."

          3                      Is there an independent -- I only see the
          4    officer's summary of the statement.

11:20     5                MS. HERRING:     There is a voluntary statement in
          6    handwriting signed by --

          7                THE COURT:     Have you read this?
          8                MS. HERRING:     Yes, Your Honor.

          9                THE COURT:     Do you have anything to add,
11:21    10    Ms. Herring?

         11                MS. HERRING:     I'm sorry.     What was the question?
         12                THE COURT:     Do you have anything you would like to

         13    add?

         14                MS. HERRING:     I mentioned it in the motion, but
11:21    15    when I learned of the existence of this report and this
         16    statement and I made a specific request for it, it then came

         17    out that the agent had five other police report statements

         18    that were made, two of which are -- were made by witnesses
         19    that the government has on their witness list for this trial
11:21    20    that I received on Friday.

         21                THE COURT:     But the government took those

         22    statements.
         23                MS. HERRING:     It was the same situation.         The

         24    Montgomery County detective made reports and then forwarded
11:22    25    them to the FBI agent back in 2013.



                                                                              17-20131.410
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page78ofof14
                                                                                 15
                                                                                          7



          1                      I believe there's also a sixth.          It was
          2    mentioned in the e-mail, but it was apparently was too large

          3    to produce to me on Friday that was going to be brought to
          4    court today.      I'm not clear on what that is or what witness,

11:22     5    if any, it pertains to.
          6                THE COURT:     Is there an additional report?

          7                MS. HERRING:     There is a report of a family member
          8    that is not being used in this trial, but the file was -- I

          9    did not get it to her on Friday.
11:22    10                THE COURT:     What about a year ago?

         11                MS. ANSARI:     Again, Your Honor, I will take blame
         12    for just realizing that I did not know these Montgomery

         13    police reports were in our possession.             It is my

         14    understanding --
11:22    15                THE COURT:     Wait.    If you knew there were
         16    Montgomery police reports you'd go get them, whether you

         17    have them or whether Ms. Brooks sent them to you.               Your job

         18    is to make sure you have everything.
         19                MS. ANSARI:     Yes, Your Honor.
11:23    20                THE COURT:     This case is now a year and a half old?

         21                MS. HERRING:     Since the indictment, yes, Your

         22    Honor.    The investigation started at the end of 2013, I
         23    believe.

         24                THE COURT:     So, three years that the government has
11:23    25    worked on this.



                                                                              17-20131.411
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page89ofof14
                                                                                 15
                                                                                         8



          1                MS. HERRING:     Yes, Your Honor.
          2                THE COURT:     Is that right?

          3                MS. ANSARI:     That is correct, Your Honor.
          4                THE COURT:     Do you have anything against Montgomery

11:23     5    County?
          6                MS. ANSARI:     No, Your Honor, I don't have anything

          7    against them, and I -- Honestly, if I had knowledge of those
          8    reports -- I have been an open book.            I never try to keep

          9    anything back and if it's -- You know, I get evidence as I
11:24    10    get it and sometimes I don't get everything --

         11                THE COURT:     No.   You're supposed to know what
         12    you're doing.      You're supposed to be the one thinking of

         13    stuff and telling Brooks to go get this, go do that, go talk

         14    to somebody else.       Now, she has plenty of people telling her
11:24    15    what to do inside the agency, but your job is to think about
         16    and figure out other sources of information.              And in this

         17    case Swenson has been in the area for some time.               I check

         18    more than you did on my law clerk applicants.              They're an
         19    unreliable bunch.
11:25    20                      Do you have one of the other reports, please,

         21    ma'am?

         22                      It was lot simpler when you guys wore dark
         23    suits, white shirts and navy ties.

         24                MS. BROOKS:     I apologize.
11:25    25                THE COURT:     No, not you.     I'm talking about them.



                                                                              17-20131.412
        Case
         Case4:17-cr-00222
               4:15-cr-00402 Document
                              Document55-6
                                       83 Filed
                                           Filed in
                                                  in TXSD
                                                     TXSD on
                                                          on 02/07/17
                                                             01/19/19 Page
                                                                      Page 910ofof1415
                                                                                           9



           1    We didn't let girls do it in the old days.
           2                MS. HERRING:      Your Honor, may I alert you to

           3    something while you look at those reports?
           4                THE COURT:     Yes, ma'am.

11:26      5                MS. HERRING:      So, those are two that pertain to
           6    government's witnesses that will be called and they attach

           7    statements to the police reports.            After reviewing the
           8    contents of those statement offered by those witnesses, it

           9    clear to me, without going into detail, that they say things
11:27    10     different from what was said in the 302s and I believe it

         11     constitutes Giglio material that I would also -- Again, I
         12     didn't know of the existence of these until Friday, but

         13     they're -- I believe we were entitled to them as well.

         14                 THE COURT:     That's pretty clear.        Whether they're
11:27    15     exculpatory or not, a witness statement, absolutely.
         16                 MS. ANSARI:     Yes, Your Honor.

         17                 THE COURT:     And who is the person with the very

         18     large file?
         19                 MS. BROOKS:     It was too -- a large number of
11:28    20     e-mails.     It was too large to be e-mailed.            But it is a

         21     person by the name of Ann O'Connell, who was also a client

         22     of Sans Pareil.       She is not one of the recently listed in
         23     this indictment, but she is somebody who has had several

         24     adoptions with the agency.
11:28    25                 THE COURT:     But other clients who were



                                                                                17-20131.413
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page10
                                                                           11ofof14
                                                                                  15
                                                                                        10



           1    contemporaneous might have useful information.
           2                      Have you gone through -- Ms. O'Connell was it?

           3               MS. BROOKS:     Yes, sir.     She was interviewed by the
           4    FBI also and that 302 was included in the discovery which

11:28      5    was made available to --
           6               THE COURT:     Did you read the 302?

           7               MS. ANSARI:     Yes, Your Honor.
           8               THE COURT:     Did you even rummage around in this

           9    too-large-to-e-mail file to see what might be in there?
11:29    10                MS. ANSARI:     Well, not the police report file, Your

         11     Honor, because, again, I was not aware of it, but it did my
         12     own investigation and created my own theory of the case.

         13                THE COURT:     And what did O'Connell tell you?

         14                MS. ANSARI:     Well, I didn't deal with Ann
11:29    15     O'Connell, Your Honor.        I did not speak to her.
         16                THE COURT:     Which is sort of my point.

         17                MS. ANSARI:     Well, I did not speak to all the

         18     witnesses in our investigation.          I just spoke to the ones
         19     involving the indictment, Your Honor.
11:29    20                THE COURT:     Well, because you chose who to

         21     indictment and who to name in the indictment.              That's a

         22     circular way of going about this.
         23                MS. ANSARI:     Right.

         24                THE COURT:     'Let's pick these and only look at what
11:29    25     these claim their experience is.'



                                                                              17-20131.414
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page11
                                                                           12ofof14
                                                                                  15
                                                                                        11



           1                      What else is out there that you misplaced or
           2    didn't think was relevant so you didn't check it at all?

           3               MS. ANSARI:     Nothing at this point, Your Honor.
           4               THE COURT:     That's what you told me twice before.

11:30      5    It turned out within days not to be true.
           6               MS. ANSARI:     Yes, Your Honor.

           7               THE COURT:     It's like your bank robber telling me
           8    at his third sentencing that he's really sorry and now he

           9    understands it was wrong.
11:31    10                       Let's take a 15-minute recess.

         11                                  (Brief recess)
         12                THE COURT:     Thank you.     Please be seated.

         13                       The law in this court is rather insistent on

         14     what might be called "full disclosure".            The cases over the
12:04    15     last 60 years or so have addressed the inventiveness of the
         16     government in not doing what it's supposed to do.               They give

         17     officers' reports but not witness statements, and then they

         18     give witness statements but not other things.
         19                       It's fairly straightforward.         If the
12:05    20     government is going to prosecute somebody they have to tell

         21     them what the case is against them in detail.

         22                       Many of the old rules were done in an era
         23     where only tax evasion cases were complicated.              Most of them

         24     involved crimes that involved something physical - bank
12:05    25     robbery and smuggling.        Now the proliferation of what is



                                                                              17-20131.415
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page12
                                                                           13ofof14
                                                                                  15
                                                                                        12



           1    sometimes euphemistically called the "information economy"
           2    has proliferated documents beyond the authors of the rules

           3    in 1939 conception.
           4                      "Exculpatory" includes impeachment evidence.

12:06      5    Most classes of exculpatory evidence do not allow interested
           6    parties, like the government, to decide it's not

           7    exculpatory.     Frequently I am surprised by what parties in
           8    criminal and civil cases on both sides think is useful or

           9    impeachment, but that is for a factual evaluation of how
12:06    10     good the evidence is, how effective, once you pass a legal

         11     threshold of reliability and cogency.
         12                       The government has had this case for three

         13     years.    That should be more than enough.           I didn't go back

         14     and count how many get-togethers we have had or -- but I can
12:07    15     just note that there are 79 docket entries.
         16                       So, I could continue the case for the purpose

         17     of allowing the government to prepare its case and to share

         18     the information it has.        It doesn't have to share
         19     everything, but it should at least describe what it knows
12:08    20     that it does not share.

         21                       There have been, I believe, five continuances

         22     by the Defendant, but they were all directly related to
         23     preparation, trying to get supplemental records once they

         24     found out what the government had.           A continuance, however,
12:08    25     would be too much delay.        This is not a particularly



                                                                              17-20131.416
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page13
                                                                           14ofof14
                                                                                  15
                                                                                        13



           1    complicated case, and there is no reason to extend it
           2    farther.

           3                      The case will be dismissed.
           4                      Ms. Herring, anything else this morning?

12:09      5                      Oh.   Let me hasten.      None of this is a
           6    reflection on the Federal Bureau of Investigation or the

           7    Montgomery County Sheriff's Department.            The Bureau responds
           8    wonderfully with guidance from counsel.            There is a reason

           9    we don't let FBI agents try cases.           I know a lot of you are
12:10    10     lawyers, but you need a trial lawyer for that sort of thing.

         11     It is simply a glitch in the Department of Justice.
         12                       Now, Ms. Herring.

         13                MS. HERRING:      Yes, Your Honor.      Is the dismissal --

         14     We'd request a dismissal with prejudice.
12:10    15                THE COURT:     Yes, ma'am.      It's sort of an empty
         16     gesture, isn't it?

         17                MS. HERRING:      Yes, Your Honor.

         18                THE COURT:     Has limitations run on anything?
         19                MS. HERRING:      Your Honor, I believe it would be an
12:10    20     empty gesture.      It's circular.

         21                THE COURT:     Has limitations run?

         22                MS. HERRING:      I'm not sure, Your Honor.
         23                THE COURT:     Well, still, to crank it up and take

         24     another three years is unacceptable.           The answer to your
12:11    25     question is "Yes, ma'am."



                                                                              17-20131.417
        Case
         Case4:17-cr-00222
              4:15-cr-00402 Document
                             Document55-6
                                      83 Filed
                                          FiledininTXSD
                                                    TXSDon
                                                         on02/07/17
                                                            01/19/19 Page
                                                                      Page14
                                                                           15ofof14
                                                                                  15
                                                                                        14



           1               MS. HERRING:      Thank you, Your Honor.
           2               THE COURT:     Ms. Ansari, anything further?

           3               MS. ANSARI:     No.
           4               THE COURT:     Thank you.

12:11      5                      Thank you, officers.
           6

           7                        COURT REPORTER'S CERTIFICATE
           8               I, BRUCE SLAVIN, certify that the foregoing is a

           9    correct transcript from the record of proceedings in the
         10     above entitled matter, to the best of my ability.

         11
         12                                          s/Bruce Slavin_
                                                     BRUCE SLAVIN, RPR, CMR
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25



                                                                              17-20131.418
